Name: Commission Regulation (EEC) No 2644/93 of 27 September 1993 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 242/18 Official Journal of the European Communities 28 . 9 . 93 COMMISSION REGULATION (EEC) No 2644/93 of 27 September 1993 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3858/92 (3), as last amended by Regulation (EEC) No 2371 /93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3858/92 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 42, 19. 2. 1993, p. 1 . (3) OJ No L 390, 31 . 12. 1992, p. 76. (4) OJ No L 217, 27. 8 . 1993, p. 32. 28 . 9. 93 Official Journal of the European Communities No L 242/ 19 ANNEX to the Commission Regulation of 27 September 1993 fixing the import levies on frozen sheepmeat and goatmeat ( J) (2) (.ECU/100 kg) CN code Week No 40 Week No 41 Week No 42 Week No 43 from 4 to from 11 to from 18 to from 25 to 10 October 1993 17 October 1993 24 October 1993 31 October 1993 0204 30 00 98,275 98,343 98,418 98,493 0204 41 00 98,275 98,343 98,418 98,493 0204 42 10 68,793 68,840 68,893 68,945 0204 42 30 108,103 108,177 108,260 108,342 0204 42 50 127,758 127,846 127,943 128,041 0204 42 90 127,758 127,846 127,943 128,041 0204 43 10 178,861 178,984 179,121 179,257 0204 43 90 178,861 178,984 179,121 179,257 0204 50 51 98,275 98,343 98,418 98,493 0204 50 53 68,793 68,840 68,893 68,945 0204 50 55 108,103 108,177 108,260 108,342 0204 50 59 127,758 127,846 127,943 128,041 0204 50 71 127,758 127,846 127,943 128,041 0204 50 79 178,861 178,984 179,121 179,257 (1) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.